EXHIBIT 10.2

CALIFORNIA RESOURCES CORPORATION
LONG-TERM INCENTIVE PLAN
PERFORMANCE STOCK UNIT AWARD
TERMS AND CONDITIONS
Date of Grant:
August 5, 2015

Performance Stock Units:
See Morgan Stanley Stock Plan Connect “Restricted Stock/Performance Stock & Cash
Units/Target”

Vesting Date:
August 4, 2018

Performance Period:
July 1, 2015 through June 30, 2018

The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between CALIFORNIA RESOURCES CORPORATION, a Delaware
corporation (“CRC” and, with its subsidiaries, the “Company”), and the eligible
employee receiving this award (the “Grantee”).
1.Grant of Performance Stock Units. In accordance with these Terms and
Conditions and the California Resources Corporation Long-Term Incentive Plan, as
the same may be amended from time to time (the “Plan”), CRC grants, subject to
Section 8, to the Grantee as of the Date of Grant, up to 200% of the number of
Performance Stock Units (“PS Units”) set forth above, subject to adjustment
under the Plan and Section 7 of these Terms and Conditions. Subject to the
provisions of Section 5, a PS Unit is a bookkeeping entry that represents the
right to receive upon achievement of the Performance Goal, as set forth in
Section 4, one share of CRC Common Stock, $0.01 par value (the “Common Stock”).
PS Units are not Common Stock and have no voting rights or, except as stated in
Section 6, dividend rights.
2.    Restrictions on Transfer. Neither these Terms and Conditions nor any right
to receive Common Stock or cash pursuant to these Terms and Conditions may be
transferred or assigned by the Grantee other than (i) to a beneficiary
designated on a form approved by the Company (if enforceable under local law),
by will or, if the Grantee dies without designating a beneficiary of a valid
will, by the laws of descent and distribution, or (ii) pursuant to any
applicable domestic relations order (if approved or ratified by the Committee).
3.    Performance Goal. The Performance Goal is based 50% on Total Shareholder
Return (defined as Total Stockholder Return in the Plan) of the Peer Companies
listed below, as set forth on Exhibit 1 and 50% on Cumulative Value Creation
Index, as set forth in Exhibit 2. The Performance Payout Factor shall be the sum
of (a) 50% times the TSR Performance Factor, determined as set forth on Exhibit
1, and (b) 50% times the VCI Performance Factor, determined as set forth in
Exhibit 2. Total Shareholder Return shall be calculated for each Peer Company,
assuming reinvestment of all dividends, using the average of its last reported
sale price per share of common stock on the New York Stock Exchange - Composite
Transactions for the trading days during the 30 calendar day period immediately
preceding and excluding the first day of the Performance Period and the average
of its last reported sale price per share of common stock on the New York Stock
Exchange - Composite Transactions for the trading days during the 30 calendar
day period ending with and including the last day of the applicable Performance
Period. In addition to CRC, the Peer Companies are: Cabot Oil and Gas
Corporation, Cimarex Energy

1


2015 Performance Stock Unit Award



--------------------------------------------------------------------------------






Co., Concho Resources. Inc., Denbury Resources, Inc., Energen Corporation,
Energy XXI, Ltd., EP Energy Corporation, Murphy Oil Corporation, Newfield
Exploration Company, Noble Energy, Inc., Oasis Petroleum Inc., Parsley Energy,
Inc., Pioneer Natural Resources Company, QEP Resources Inc., Range Resources
Corporation, SM Energy Company, Whiting Petroleum Corporation, and WPX Energy
Inc. (collectively, the “Peer Companies” and individually, a “Peer Company”);
provided however, that consistent with Section 162(m), if at any time during the
Performance Period, a Peer Company is acquired, then such company will be
removed and treated as if it had never been a Peer Company and the achievement
of the Performance Goal will be determined with respect to the remaining Peer
Companies as set forth on Exhibit 1.
4.    Vesting and Forfeiture of Performance Stock Unit Award.
(a)    If the Grantee fails to accept this award prior to October 1, 2015, then,
notwithstanding any other provision of this award, the Grantee shall forfeit
this award and all rights under this award and this award will become null and
void. For purposes of these Terms and Conditions, acceptance of the award shall
occur on the date the Grantee accepts this Performance Stock Unit Award through
Morgan Stanley Stock Plan Connect or any replacement on-line system designated
by the Company.
(b)    The Grantee must remain in the continuous employ of the Company through
the Vesting Date to receive payment under this award. The continuous employment
of the Grantee will not be deemed to have been interrupted by reason of the
transfer of the Grantee’s employment among the Company and its affiliates or an
approved leave of absence. However, if the Grantee dies or becomes permanently
disabled while in the employ of the Company and terminates employment as a
result thereof, retires with the consent of the Company, or terminates
employment without cause (as determined by the Company in its sole discretion)
for the convenience of the Company (each of the foregoing, a “Forfeiture
Event”), then the number of unvested PS Units will be reduced on a pro rata
basis to the number obtained by multiplying the total number of PS Units granted
by a fraction, the numerator of which is the number of days between and
including the Date of Grant and the Forfeiture Event, and the denominator of
which is the number of days between and including the Date of Grant and the
Vesting Date. If the Forfeiture Event is death or permanent disability, such pro
rata unvested PS Units shall vest as of the date (the “Unscheduled Vesting
Date”) of the Forfeiture Event and, subject to Section 24 of these Terms and
Conditions, become immediately payable, and all other PS Units shall be
forfeited as of the date of the Forfeiture Event. If the Grantee terminates
employment voluntarily or the Grantee’s employment is terminated for cause (as
determined by the Company in its sole discretion), then the Grantee shall
forfeit this award and all remaining rights hereunder and this award will become
null and void.
(c)    Subject to satisfaction of these Terms and Conditions including Section
4(d), the Grantee shall have the right to receive payment of this award in an
amount equal to the product of the PS Units multiplied by the Performance Payout
Factor, rounded up to the nearest whole unit, which right shall be based on, and
become nonforfeitable upon, the Committee’s certification of the attainment of
the Performance Goal.
(d)    If a Change in Control occurs prior to the Vesting Date and the Grantee’s
employment is terminated by the Company (or its successor) on or after the date
of such event and as a result of such event (a “CIC Event”), then the Grantee
shall have the right to receive payment of this award in an amount equal to the
product of the PS Units

2


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------






multiplied by the Performance Payout Factor (calculated using 100% for the VCI
Performance Factor and actual performance through the termination date for the
TSR Performance Factor), rounded up to the nearest whole unit, unless, prior to
the occurrence of the CIC Event, the Committee, as provided in Section 7.1 of
the Plan, decides in its sole discretion that such event will not accelerate
vesting of any of these PS Units. Any such decision by the Committee is binding
on the Grantee. Any such vesting of PS Units due to a CIC Event shall be in lieu
of payment of this award under Section 4(c).
5.    Payment of Awards. Payment for vested PS Units, as adjusted pursuant to
Sections 4 and 7 of these Terms and Conditions, will be made in the form of
shares of Common Stock equal in number to the number of PS Units with respect to
which payment is being made on the applicable date. Payment will be made to the
Grantee as promptly as practicable after the Committee’s certification of
attainment of the Performance Goal, CIC Event, or Unscheduled Vesting Date, as
the case may be, and in any event no later than the 15th day of the third month
following the end of the first taxable year in which the award is no longer
subject to a substantial risk of forfeiture. Notwithstanding the preceding
provisions of this Section 5, payment for a vested PS Unit shall be made at the
time provided above solely in cash (in lieu of in the form of shares of Common
Stock as provided above) in an amount equal to the Plan Value if (a) such PS
Unit becomes vested prior to the 2016 Annual Meeting (as herein defined) or (b)
stockholder approval is not obtained at the 2016 Annual Meeting to make
additional shares of Common Stock subject to the Plan in an amount sufficient so
that all outstanding awards under the Plan as of the date of the 2016 Annual
Meeting that may be paid in shares of Common Stock (including this award and
other awards under the Plan that are similar to this award (to the extent
outstanding as of such date)) may be so paid. As used herein: (i) “2016 Annual
Meeting” means the annual meeting of CRC’s stockholders that occurs in calendar
year 2016; and (ii) “Plan Value” means the last reported sale price of a share
of Common Stock on the New York Stock Exchange Composite Transactions on the
date of the Committee’s certification of attainment of the Performance Goal, CIC
Event, or Unscheduled Vesting Date, as applicable.
6.    Crediting and Payment of Dividend Equivalents. With respect to each PS
Unit listed above, the Grantee will be credited on the books and records of CRC
with an amount (the “Dividend Equivalent”) per PS Unit equal to the amount per
share of any cash dividends declared by the Board on the outstanding Common
Stock as and when declared during the period beginning on the Date of Grant and
ending, with respect to such PS Unit, on the date on which the Grantee’s right
to receive such portion becomes nonforfeitable, or, if earlier, the date on
which the Grantee forfeits the right to receive such PS Unit. CRC will pay in
cash to the Grantee an amount equal to the Dividend Equivalents credited to the
Grantee, adjusted, if applicable, to reflect the same payment percentage that is
used to determine the payout of the PS Units following certification of the
attainment of the Performance Goal, the CIC Event, or Unscheduled Vesting Date,
as the case may be, as promptly as may be practicable following such
certification, CIC Event, or Unscheduled Vesting Date but, in any event, no
later than the 15th day of the third month following the end of the first
taxable year in which the award is no longer subject to substantial risk of
forfeiture.
7.    Adjustments. The number of PS Units covered by these Terms and Conditions
may be adjusted as the Committee determines, pursuant to Section 7.2 of the
Plan, in order to prevent dilution or expansion of the Grantee’s rights under
these Terms and Conditions as a result of events such as stock dividends, stock
splits, or other change in the capital structure of CRC, or any merger,
consolidation, spin-off, liquidation or other corporate transaction or event
having

3


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------






a similar effect. If any such adjustment occurs, the Company will give the
Grantee written notice of the adjustment containing an explanation of the nature
of the adjustment. In addition, the Committee may adjust the Performance Goal or
other features of this award as permitted by Section 5.2.1 of the Plan.
8.    Compensation Recoupment. The Grantee’s receipt of this award is expressly
conditioned on the Grantee’s agreement to the terms and provisions of this
Section, and the Grantee acknowledges that the Grantee would not have received
this award in the absence of such agreement. By accepting this award, the
Grantee acknowledges and agrees that:
(a)    the compensation (or any portion thereof) payable pursuant to this award
and any other award granted to the Grantee under the Plan (whether granted
before, on or after the Date of Grant) shall be subject to recovery, revocation,
recoupment or “clawback” by the Company or any of its Affiliates pursuant to (i)
the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the “Act”), (ii) any rules or regulations promulgated under the Act or by any
stock exchange on which the Common Stock is listed (collectively, the “Rules”),
or (iii) any compensation recoupment or clawback policies or procedures adopted
by the Company or any of its Affiliates, in each case with respect to clauses
(i), (ii) and (iii) above as such provisions, rules, regulations, policies and
procedures may be adopted and amended from time to time (including with
retroactive effect); and
(b)    any other compensation or benefit (or any portion thereof) payable to or
on behalf of the Grantee from the Company or any of its Affiliates (whether
payable before, on or after the Date of Grant, but excluding any compensation or
benefit payable pursuant to an award granted under the Plan) shall be subject to
recovery, revocation, recoupment or clawback by the Company or any of its
Affiliates pursuant to the Act, the Rules or any compensation recoupment or
clawback policies or procedures adopted by the Company or any of its Affiliates
in accordance with the requirements of the Act and the Rules, in each case as
the Act, the Rules and such policies and procedures may be adopted and amended
from time to time (including with retroactive effect).
In addition, the Grantee hereby agrees (on behalf of the Grantee and any other
individual, entity or other person claiming under or through the Grantee) that:
(a) compensation payable pursuant to this award and any other compensation or
benefit payable to or on behalf of the Grantee (whether under the Plan or
otherwise) shall be subject to recovery, revocation, recoupment or clawback as
provided in the preceding provisions of this Section; and (b) the Grantee (or
any such individual, entity or other person) shall not seek indemnification or
contribution from the Company or any of its Affiliates with respect to any
amount so recovered, revoked, recouped or clawed back.


9.    No Employment Contract. Nothing in these Terms and Conditions confers upon
the Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee. Unless otherwise agreed in a writing
signed by the Grantee and an authorized representative of the Company, the
Grantee’s employment with the Company is at will and may be terminated at any
time by the Grantee or the Company. For purposes of these Terms and Conditions,
the Grantee shall be considered to be in the employment of the Company as long
as the Grantee remains an employee of any of the Company, an Affiliate, or a
corporation or other entity or a parent or subsidiary of such corporation or
other entity assuming, or that provides a

4


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------






new award in substitution for, this award. Without limiting the scope of the
preceding sentence, it is expressly provided that the Grantee shall be
considered to have terminated employment with the Company at the time of the
termination of the “Affiliate” status under the Plan of the entity or other
organization that employs the Grantee.
10.    Taxes and Withholding. Regardless of any action the Company takes with
respect to any or all income tax (including U.S. federal, state and local tax
and non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company. The
Grantee further acknowledges that the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Performance Stock Unit Award, including the grant or vesting
of the Performance Stock Unit Award and the receipt of Dividend Equivalents; and
(ii) does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the Performance Stock Unit Award to reduce or eliminate
the Grantee’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Grantee has become subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable
event, the Grantee acknowledges that the Company may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. To
facilitate compliance with this obligation, the Grantee authorizes the Company
to, and, unless the Committee instructs the Company otherwise, the Company
shall, withhold all applicable Tax-Related Items legally payable by the Grantee
first from the shares of Common Stock or cash payable pursuant to this
Performance Stock Unit Award (including Dividend Equivalents) and, if not
sufficient, from the Grantee’s wages or other cash compensation. The Grantee
shall pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Grantee’s receipt of this Performance
Stock Unit Award that cannot be satisfied by the means previously described.
11.    Compliance with Law. The Company will make reasonable efforts to comply
with all federal, state and non-U.S. laws applicable to awards of this type.
However, if it is not feasible for the Company to comply with these laws with
respect to the grant or settlement of these awards, then the awards may be
cancelled without any compensation or additional benefits provided to the
Grantee as a result of the cancellation.
12.    Relation to Other Benefits. The benefits received by the Grantee under
these Terms and Conditions will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the Company.
Additionally, this Performance Stock Unit Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses or long-service awards. The grant of this Performance
Stock Unit Award does not create any contractual or other right to receive
future grants of Performance Stock Unit Awards or benefits in lieu of

5


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------






Performance Stock Unit Awards, even if the Grantee has a history of receiving
Performance Stock Unit Awards or other cash or stock awards.
13.    Amendments. The Plan may be modified, amended, suspended or terminated by
the Board at any time, as provided in the Plan. Any amendment to the Plan will
be deemed to be an amendment to these Terms and Conditions to the extent it is
applicable to these Terms and Conditions; however, except to the extent
necessary to comply with applicable law, no amendment will adversely affect the
rights of the Grantee under these Terms and Conditions in any material respect
without the Grantee’s consent. Notwithstanding the foregoing, Attachment B may
only be modified or revoked pursuant to the terms set forth in its Paragraph 14,
and Attachment B shall survive the termination of Employee’s employment
relationship with the Company, the termination of the Plan and the termination
of the Terms and Conditions.
14.    Severability. Subject to the provisions set forth in Paragraph 15 of
Attachment B, if one or more of the provisions of these Terms and Conditions is
invalidated for any reason by any tribunal, the invalidated provisions shall be
deemed to be separable from the other provisions of these Terms and Conditions,
and the remaining provisions of these Terms and Conditions will continue to be
valid and fully enforceable.
15.    Entire Agreement; Relation to Plan; Interpretation. Except as
specifically provided in this Section, these Terms and Conditions and the
Attachments incorporated in these Terms and Conditions constitute the entire
agreement between the Company and the Grantee with respect to this Performance
Stock Unit Award; provided, however, that the terms of these Terms and
Conditions shall not modify and shall be subject to the terms and conditions of
any employment and/or severance agreement between the Company (or an Affiliate)
and the Grantee in effect as of the date a determination is to be made under
these Terms and Conditions. Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect. These Terms and
Conditions are subject to the terms and conditions of the Plan. In the event of
any inconsistent provisions between these Terms and Conditions and the Plan, the
provisions of the Plan control. Capitalized terms used in these Terms and
Conditions without definitions have the meanings assigned to them in the Plan.
References to Sections and Attachments are to Sections of, and Attachments
incorporated in, these Terms and Conditions unless otherwise noted.
16.    Successors and Assigns. Subject to Sections 2 and 4, the provisions of
these Terms and Conditions shall be for the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
17.    Governing Law. Except as provided by Paragraphs 10 and 11 of Attachment
B, the laws of the State of Delaware govern the interpretation, performance, and
enforcement of these Terms and Conditions.
18.    Notices. Any notices or other communications provided for in these Terms
and Conditions shall be sufficient if in writing. In the case of the Grantee,
such notices or communications shall be effectively delivered if hand delivered
to the Grantee at the Grantee’s principal place of employment or if sent by
certified mail, return receipt requested, to the Grantee at the last address the
Grantee has filed with the Company. In the case of the Company, such

6


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------






notices or communications shall be effectively delivered if sent by certified
mail, return receipt requested, to CRC at its principal executive offices.
19.    Privacy Rights. By accepting this Performance Stock Unit Award, the
Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s Data (as defined below)
by and among, as applicable, the Company and its affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that the Company holds, or may receive from
any agent designated by the Company, certain personal information about the
Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of this Performance Stock Unit Award or any other
entitlement to cash or shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan, including complying with applicable tax and
securities laws (“Data”). Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan. These
recipients may be located in the Grantee’s country of residence or elsewhere,
and may have different data privacy laws and protections than the Grantee’s
country of residence. By accepting these Terms and Conditions, the Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes described above. The Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Committee in writing. Refusing or withdrawing consent may affect the Grantee’s
ability to participate in the Plan.
20.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to this Performance Stock
Unit Award granted under the Plan or future awards that may be granted under the
Plan (if any) by electronic means or to request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.
21.    Grantee’s Representations and Releases. By accepting this Performance
Stock Unit Award, the Grantee acknowledges that the Grantee has read these Terms
and Conditions and understands that (i) the grant of this Performance Stock Unit
Award is made voluntarily by CRC in its discretion with no liability on the part
of any of its direct or indirect subsidiaries and that, if the Grantee is not an
employee of CRC, the Grantee is not, and will not be considered, an employee of
CRC, but that the Grantee is a third party (i.e. an employee of a subsidiary) to
whom this Performance Stock Unit Award is granted; (ii) all decisions with
respect to future awards, if any, will be at the sole discretion of CRC; (iii)
the Grantee’s participation in the Plan is voluntary; (iv) this Performance
Stock Unit Award is an extraordinary item that does not constitute a regular and
recurring item of base compensation; (v) the future amount of any payment
pursuant to this Performance Stock Unit Award cannot be predicted and CRC does
not assume liability in the event this Performance Stock Unit Award has no
value; (vi) subject to the terms of any tax equalization agreement between the
Grantee and the entity employing the Grantee, the Grantee will be solely
responsible for the payment or nonpayment of taxes imposed or threatened to be
imposed by any authority of any jurisdiction; and (vii) CRC is not providing

7


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------






any tax, legal or financial advice with respect to this Performance Stock Unit
Award or the Grantee’s participation in the Plan.
In consideration of the grant of this Performance Stock Unit Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Performance Stock Unit Award or diminution in value of this Performance Stock
Unit Award resulting from termination of the Grantee’s employment by the Company
(for any reason whatsoever) and, to the extent permitted by law, the Grantee
irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a tribunal to have
arisen, then, by accepting this Performance Stock Unit Award, the Grantee shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim.
22.    Grantee’s Agreement to General Terms of Employment and Mutual Agreement
to Arbitrate. By accepting this Performance Stock Unit Award, the Grantee
agrees, to the extent not contrary to applicable law, to the General Terms of
Employment set out on Attachment 1 and to be bound by the Mutual Agreement to
Arbitrate set out on Attachment 2, which, in each case, are incorporated in
these Terms and Conditions by reference.
23.    Imposition of Other Requirements. CRC reserves the right to impose other
requirements on the Grantee’s participation in the Plan and on this Performance
Stock Unit Award, to the extent CRC determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require the Grantee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
24.    Compliance with Section 409A of the Code. All amounts payable under these
Terms and Conditions are intended to comply with the “short term deferral”
exception from Section 409A of the U.S. Internal Revenue Code (“Section 409A”)
specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) and shall
be paid within the period necessary to qualify for such exception.
Notwithstanding the foregoing, to the extent that it is determined that the Plan
or this award is subject to Section 409A, these Terms and Conditions shall be
interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the maximum extent possible. In addition, if this
award is subject to Section 409A, then (i) if the Grantee must be treated as a
“specified employee” within the meaning of Section 409A, any payment made on
account of the Grantee’s separation from service (as defined for purposes of
Section 409A) (other than by reason of death) will be made at the time specified
above in these Terms and Conditions or, if later, on the date that is six (6)
months and one (1) day following the date of the Grantee’s separation from
service; (ii) any payment on a Change in Control event will be made only if the
Change in Control also qualifies as a change of control event within the meaning
of Section 409A; and (iii) any determination by the Committee not to accelerate
the award on a Change in Control shall be made only to the extent such
determination is consistent with Section 409A. To the extent that the Committee
determines that the Plan or this award is subject to Section 409A and fails to
comply with the requirements of Section 409A, the Committee reserves the right
(without any obligation to do so) to amend or terminate the Plan and/or amend,
restructure, terminate or replace this award in order to cause this award either
to not be subject to Section 409A or to comply with the applicable provisions of
such section.



8


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------








EXHIBIT 1
California Resources Corporation Long-Term Incentive Plan
Performance Stock Unit Award


TSR Performance Factor


Relative TSR Percentile Rank (1)
TSR Performance Factor (2) (3)
90th or higher
200%
50th 
100%
25th 
25%
Less than 25th 
0%



(1) Relative TSR Percentile Rank shall be calculated based on the Total
Shareholder Return for CRC as compared to the Peer Companies for the applicable
Performance Period. Total Shareholder Return shall be calculated for each Peer
Company, assuming reinvestment of all dividends, using the average of its last
reported sale price per share of common stock on the New York Stock Exchange -
Composite Transactions for the trading days during the 30 calendar day period
immediately preceding and excluding the first day of the Performance Period and
the average of its last reported sale price per share of common stock on the New
York Stock Exchange - Composite Transactions for the trading days during the 30
calendar day period ending with and including the last day of the applicable
Performance Period.
(2) TSR Performance Factor shall be linearly interpolated between indicated
values for Relative TSR Percentile Rank between values indicated in table.
(3) TSR Performance Factor shall not exceed 75%, regardless of the Relative TSR
Percentile Rank, if CRC’s Total Shareholder Return for the applicable
Performance Period is negative.



9


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------








EXHIBIT 2
California Resources Corporation Long-Term Incentive Plan
Performance Stock Unit Award


VCI Performance Factor


Cumulative Value Creation Index (1)
VCI Performance Factor (2)
1.4 or greater
200%
1.2
100%
1.0
25%
Less than 1.0
0%



(1) Cumulative Value Creation Index shall be calculated as the weighted average
of the Value Creation Index results for the full calendar years 2016 and 2017,
weighted based on discounted capital invested for the plan year. Value Creation
Index is the present value added per discounted dollar of investment, calculated
as A divided by B where “A” is the discounted expected future revenue from
production of reserves added during the plan year net of production operating
expenses and taxes other than income taxes, but before any general and
administrative charges and income taxes, and “B” is the discounted capital
invested for the plan year. The future revenue calculations will be based on the
five-year Brent strip (including impact of any hedges), with prices held stable
after five years. Discounting shall be at 10% (consistent with SEC
requirements). Except as otherwise stated, all values shall be determined
consistently with SEC regulations.
(2) VCI Performance Factor shall be linearly interpolated between indicated
values for Cumulative Value Creation Index results between values indicated in
table.












Attachment 1
GENERAL TERMS OF EMPLOYMENT
A.    Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of CRC, or any of its subsidiaries or other affiliates, or
any of their respective officers, directors, employees or stockholders
(collectively, “CRC Parties”), at any time during or after the Grantee’s
employment by any of them, any trade secrets or confidential information of any
of them (whether generated by them or as a result of any of their business
relationships), including such information as described in CRC’s ethics code and
other corporate policies, without first obtaining the written permission of a
CRC officer.
B.    At the time of terminating employment with the Company, the Grantee will
deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the CRC Parties (whether generated by
them or as a result of their business relationships), including any copies
(whether in paper or electronic form), that the Grantee has in the Grantee’s
possession or control.
C.    The Grantee will, during the Grantee’s employment by the Company, comply
with the provisions of CRC’s ethics code and other policies.
D.    Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any CRC Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of a CRC officer or (2) that are derogatory, defamatory or
negative. Nothing herein, however, shall prevent Grantee from making a good
faith report or complaint to appropriate governmental authorities. To the
fullest extent permitted by law, Grantee will not interfere with or disrupt any
of the Company’s operations or otherwise take actions intended directly to harm
any of the CRC Parties.
E.    All inventions, developments, designs, improvements, discoveries and ideas
that the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be works-for-hire and become and remain the
property of CRC, its successors and assigns.
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.
F.    The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the Grantee.
The Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Performance Stock Unit Award
granted pursuant to these Terms and Conditions and termination of employment.




Attachment 2    
MUTUAL AGREEMENT TO ARBITRATE
The Grantee under the Terms and Conditions (“Employee”) and California Resources
Corporation (“Company”) hereby enter into this Mutual Agreement to Arbitrate
(“Agreement”).
In recognition of the fact that differences may arise out of or relating to
certain aspects of Employee’s employment relationship or the termination of that
relationship, and in recognition of the fact that resolution of any differences
in the courts is rarely timely or cost effective for either party, Employee and
Company have entered into this Agreement in order to establish and gain the
benefits of a speedy, impartial and cost-effective dispute resolution procedure.
1.    Claims Subject to Arbitration. Except as expressly set forth in Paragraph
2 below, both Company and Employee mutually consent to resolve by final and
binding arbitration any and all disputes, claims or controversies of any kind or
nature, including but not limited to such matters arising from, related to or in
connection with Employee seeking employment with, Employee’s employment
relationship by or the termination of Employee’s employment with any one or more
of the Company, its predecessors and each of their respective past and present
parents, affiliates and subsidiaries (collectively referred to herein as
“Company Group”) that either Employee may have against one or more Company Group
entity (and/or each of their respective past and present employees, independent
contractors, owners, agents, officers, directors, board members, shareholders,
successors, assigns, benefit plans and sponsors, fiduciaries, administrators or
insurers) or that any Company Group entity may have against Employee
(collectively, “Claims”). The term Company Group includes, but is not limited
to, Occidental Petroleum Corporation and its past and present affiliates and
subsidiaries. The Claims subject to arbitration include, without limitation, (a)
any Claims by Employee arising from, related to or in connection with: (i) any
federal, state or local law or regulation prohibiting discrimination, harassment
or retaliation based on race, color, religion, national origin, sex, age,
disability or any other condition or characteristic protected by law; (ii) any
alleged breach of contract or covenant, whether express or implied, including
but not limited to a breach of the Terms and Conditions; (iii) any alleged
violation of any federal, state, local, or other constitution, statute,
ordinance, regulation, common law, or public policy; (iv) any dispute regarding
wages, hours, bonuses or other compensation or payment; and/or (v) any personal,
emotional, physical, economic, property or any other injury, loss or harm; and
(b) any Claims that a Company Group entity may have against Employee, including,
without limitation, any alleged trade secret violations.
2.    Claims Not Subject to Arbitration. This Agreement does not apply to any
Claims by Employee: (a) for state Workers’ Compensation benefits; (b) for
unemployment insurance benefits filed with the appropriate government entity;
(c) arising under a benefit plan where the plan expressly specifies a separate
arbitration procedure; (d) arising under the National Labor Relations Act and
filed through a charge with the National Labor Relations Board; or (e) which are
otherwise expressly prohibited by law from being subject to arbitration under
this Agreement, provided such prohibition is not preempted under the Federal
Arbitration Act or any other federal law. This Agreement does not preclude
filing an administrative charge or complaint with the appropriate government
entity if such filing is protected or required by law. However, to the full
extent permitted by law, any Claims seeking monetary relief must be asserted in
arbitration pursuant to this Agreement.
3.    Class, Collective and Representative Action Waivers. To the fullest extent
permitted by law, and notwithstanding anything else in this Agreement, Employee
and Company agree that any Claims brought by a Company Group entity, by Employee
or on Employee’s behalf shall be decided by the arbitrator on an individual
basis and not on a class, collective or representative basis. Accordingly,
class, collective and representative actions are not permitted under this
Agreement. The arbitrator shall not have the authority or jurisdiction to hear
the arbitration as a class, collective or representative action or to join or
consolidate causes of action of different parties into one proceeding. To the
fullest extent permitted by law, Company Group and Employee agree that they have
waived, to the maximum extent possible, any of their rights to bring or
participate in class, collective or representative actions with respect to any
Claims. Notwithstanding the foregoing, if and to the extent applicable law
precludes Employee and/or any Company Group entity from waiving any right to
bring California Private Attorney General Act (“PAGA”) class, collective or
representative claims, and provided that the applicable law is not preempted by
the Federal Arbitration Act or other federal law, then the Parties agree that
such PAGA class, collective or representative claims shall not be subject to the
terms of this Agreement and shall be heard by a court of competent jurisdiction.
4.    Procedure. Any arbitration will be filed with and conducted by JAMS. The
arbitration shall be held at the closest office of JAMS to where Employee
does/did report to work or at a location mutually agreed to by the parties,
pursuant to the JAMS Employment Arbitration Rules and Procedures (“Rules”) in
effect at the time the demand for arbitration is filed, except as modified by
this Agreement (including, without limitation, as modified in Paragraph 12).
Employee understands that he or she may obtain a copy of the most current Rules
by visiting JAMS’ website, currently located at
http://www.jamsadr.com/rules-employment-arbitration/, or by contacting Human
Resources at crchumanresources@crc.com. A copy of the Rules currently in effect
is attached to this agreement as Exhibit A. If JAMS is unable or unwilling to
accept the matter for any reason, the parties will submit the matter to a
comparable arbitration service, which will apply the then-current Rules unless
otherwise agreed to by the parties to the arbitration and as modified by this
Agreement. Arbitration shall be initiated and all Claims shall be decided by a
single, neutral arbitrator.
5.    Discovery and Motions. The parties to the arbitration shall be entitled to
conduct reasonable discovery and the arbitrator shall have the authority to
determine what constitutes reasonable discovery. The arbitrator will have the
authority to hear and grant motions, including but not limited to motions for
summary judgment and summary adjudication.
6.    Remedies. The arbitrator may award any form of remedy or relief (including
injunctive relief) that would otherwise be available in court and any such form
of remedy or relief awarded must comply with applicable state and federal law.
7.    Decision. The arbitrator shall issue a written and signed decision within
thirty (30) days of the deadline for submission of post-hearing briefs. The
arbitrator’s award shall be final and binding and shall contain the essential
findings of fact and conclusions of law on which the decision is based. Judgment
upon the award may be entered, and enforcement may be sought, only in a
California state court of competent jurisdiction.
8.    Right of Appeal. The arbitrator shall not have the power to commit errors
of law or legal reasoning. The arbitrator’s final award is subject to review for
legal error, confirmation, correction or vacatur only in a California state
court of competent jurisdiction. Solely in the event that a court should find
that it does not have legal authority, or otherwise refuses, to review the
arbitrator’s decision for legal error, then any party to the arbitration shall
have a right to appeal the arbitrator’s final award pursuant to the rules and
procedures set forth in the JAMS Optional Arbitration Appeal Procedure ("Appeal
Rules") in effect at the time the appeal is served, except as modified by this
Agreement. Employee understands that he or she may obtain a copy of the most
current Appeal Rules by visiting JAMS' website, currently located at
http://www.jamsadr.com/appeal/, or by contacting Human Resources at
crchumanresources@crc.com. A copy of the Appeal Rules currently in effect is
attached to this Agreement as Exhibit B. The appeal must be filed with JAMS
within thirty (30) days of the court’s decision to not review the arbitrator’s
final award for legal error, provided that the deadline shall be tolled in the
event a party seeks appellate review of the court’s decision.
9.    Arbitration Fees and Costs. To the extent required by law, Company shall
bear all reasonable and necessary fees and costs of the arbitration forum that
Employee would not otherwise be required to bear if the Claims were brought in
court. In all other circumstances, Company and Employee will each pay fifty
percent (50%) of the fees and costs of the arbitration forum. The parties shall
be responsible for their own attorneys’ fees and costs, except that the
arbitrator shall have the authority to award attorneys’ fees and costs to the
prevailing party in accordance with the substantive law governing the Claims.
Any controversy regarding the payment of fees and costs under this Agreement
shall be decided by the arbitrator.
10.    Law Governing Claims. Except for Claims relating to or arising out of the
interpretation, performance and/or enforcement of the Terms and Conditions to
which this Agreement is attached, which shall be governed by Section 16 of the
Terms and Conditions, the arbitrator shall apply California and federal law, as
applicable, to any Claims and defenses asserted by the parties.
11.    Law Governing This Agreement. Notwithstanding any other provision of this
Agreement, the Federal Arbitration Act shall govern the interpretation and
enforcement of this Agreement, the procedures for the arbitration, and the
substantive governing law for review for legal error, confirmation, correction
or vacatur of the arbitrator’s final award, with the sole exception that the
California Arbitration Act shall apply for purposes of permitting review of the
final arbitration award for legal error.
12.    Determination of Arbitrability. A California state court with
jurisdiction over a party’s Claims, and not the arbitrator, shall have the
exclusive authority and jurisdiction to resolve any issue relating to the
formation or enforceability of this Agreement, or any issue relating to whether
a Claim is subject to arbitration under this Agreement. Employee and Company
agree that they are subject to the jurisdiction of California state courts for
these purposes.
13.    At-Will Employment. This Agreement is not, and shall not be construed to
create, any contract of employment, express or implied. This Agreement shall not
be construed in any way to change Employee’s employment status from at-will or
to modify, nullify or otherwise affect the at-will agreement between Employee
and Company.
14.    Revocation and Modification. This Agreement shall survive the termination
of Employee’s employment relationship, the termination of the California
Resources Corporation Long-Term Incentive Plan, and the termination of the Terms
and Conditions to which this Agreement is attached. The Agreement shall apply to
any Claims whether they arise or are asserted during or after termination of
that relationship. This Agreement can be modified or revoked only by a writing
signed by Employee and an executive of the Company that references this
Agreement and specifically states an intent to modify or revoke this Agreement.
15.    Reformation and Severability. If any clause or provision of this
Agreement is declared void or unenforceable by any tribunal, then such clause or
provision shall be modified or, if modification is not possible, stricken to the
extent necessary to allow enforcement of this Agreement, and the remaining
provisions shall remain in full force and effect. However, in no event shall the
arbitrator hear any Claims as class, collective or representative actions, even
if Paragraph 3 of this Agreement, or any clause or provision contained therein,
is adjudged void or is otherwise unenforceable. In other words, if one or more
of the class, collective and/or representative action waivers in Paragraph 3 are
found to be unenforceable, the specific type of waiver(s) found to be
unenforceable shall be stricken from the Agreement and the respective action(s)
that were the subject of the stricken waiver(s) shall be heard and determined
through an appropriate court proceeding, and not in arbitration. All remaining
Claims shall proceed in individual arbitration.
16.    Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof, and it revokes
and supersedes all prior or contemporaneous oral or written agreements or
understandings on the subject of arbitration of the Claims; however, it does not
supersede any arbitration agreement in connection with Company’s benefit plans,
if any. Neither party is relying or shall rely on any representations (whether
oral or written) on the subject of the effect, enforceability or meaning of this
Agreement, except as specifically set forth in this Agreement. A scanned, copied
or facsimile version of signatures on this Agreement is to be effective as
original signatures.
PLEASE READ THIS AGREEMENT CAREFULLY. By entering into this Agreement, you agree
to final and binding arbitration of any and all disputes between you and any
Company Group entity including, without limitation, disputes related to your
employment relationship and the termination thereof, and claims of
discrimination and harassment. You also are agreeing to waive your right to a
jury trial and to bring a claim on a class, collective or representative basis.
You also acknowledge that you have read this Agreement, understand its terms and
have been given the opportunity to discuss this Agreement with an advisor of
your choice, including your own legal counsel, and have taken advantage of that
opportunity to the extent you wish to do so.



10


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




















EXHIBIT A

11


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunita_image1.gif]

12


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunita_image2.gif]

13


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunita_image3.gif]

14


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunita_image4.gif]

15


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunita_image5.gif]

16


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunita_image6.gif]

17


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunita_image7.gif]

18


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunita_image8.gif]

19


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunita_image9.gif]

20


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunit_image10.gif]

21


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunit_image11.gif]

22


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunit_image12.gif]

23


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunit_image13.gif]

24


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunit_image14.gif]

25


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunit_image15.gif]

26


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------










EXHIBIT B

27


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunit_image16.gif]

28


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunit_image17.gif]

29


2015 Performance Stock Unit Award

--------------------------------------------------------------------------------




[performancestockunit_image18.gif]


 

30


2015 Performance Stock Unit Award